Order unanimously modified on the law and facts and in the exercise of our discretion by reversing and striking therefrom the second ordering paragraph, and as so modified affirmed, without costs. Memorandum: Special Term lacked the power and authority to restrain the Board of Elections and the Common Council from submitting the issue of the sales tax referendum to the voters on March 28, 1967. This determination was not ancillary to the continued retention of jurisdiction which the court had over reapportionment. Furthermore, even if we had determined that the court had authority to exercise discretion we would hold that such discretion was improvidently exercised. (Appeal from order of Erie Special Term directing that referendum on Local Law No. 7 proceed on March 28, 1967 and only on that issue.) Present—Williams, P. J., Goldman, Henry, Del Veeehio and Marsh, JJ. (Order entered March 13, 1967.)